DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-9, and 14, the prior art of record does not teach a  thin-film transistor array, comprising: an insulating substrate; a gate insulating film sandwiched between a first structure and a second structure, the first structure including a gate electrode, a gate wire connected to the gate electrode, a capacitor electrode, and a capacitor wire connected to the capacitor electrode, and the second structure including a source electrode, a source wire connected to the source electrode, a drain electrode, and a pixel electrode connected to the drain electrode; a resistor inserted between parts of the capacitor wire; and a semiconductor layer formed between and over the source electrode and the drain electrode, wherein the pixel electrode is positioned over the capacitor electrode with the gate insulating film positioned therebetween and has a storage capacitance, and the source electrode and the drain electrode are positioned over the gate electrode with the gate insulating film positioned therebetween.
Regarding claims 10 and 12-13, the prior art of record does not teach A method for manufacturing a thin-film transistor array, comprising: forming, on an insulating substrate by printing, a gate electrode, a gate wire connected to the gate electrode, a capacitor electrode, and a capacitor wire connected to the capacitor electrode; forming a resistor between parts of the capacitor wire; forming a gate insulating film on the gate electrode, the gate wire, the capacitor electrode, and the capacitor wire; forming, on the gate insulating film, a source electrode, a source wire connected to the source electrode, a drain electrode, and a pixel electrode connected to the drain electrode; and forming a semiconductor layer between and on the source electrode and the drain electrode.
Regarding claim 11, the prior art of record does not teach method for manufacturing a thin-film transistor array, comprising: forming, on an insulating substrate, a source electrode, a source wire connected to the source electrode, a drain electrode, and a pixel electrode connected to the drain electrode; forming a semiconductor layer between and on the source electrode and the drain electrode; forming a gate insulating film on the source electrode, the source wire, the drain electrode, and the pixel electrode such that the gate insulating film has an opening over the pixel electrode; forming, on the gate insulating film by printing, a gate electrode, a gate wire connected to the gate electrode, a capacitor electrode, and a capacitor wire connected to the capacitor electrode; forming a resistor between parts of the capacitor wire; forming an inter-layer insulating film on the gate insulating film, the gate electrode, the gate wire, the capacitor electrode, and the capacitor wire such that the inter-layer insulating film has an opening over the opening of the gate insulating film; and forming an upper pixel electrode on the inter-layer insulating film.
Yu 20050173732 teaches Yu teachesa thin-film transistor array, comprising: an insulating substrate (fig. 5 element 10); a gate insulating film (30) sandwiched between a first structure and a second structure, the first structure including a gate electrode(26), a gate wire (22) connected to the gate electrode, a capacitor electrode (part of 22 [0064]), and a capacitor wire (part of 22 [0064]) connected to the capacitor electrode, and the second structure including a source electrode (65), a source wire (601) connected to the source electrode, a drain electrode (66), and a pixel electrode (76) connected to the drain electrode; a semiconductor layer(40) formed between the source electrode and the drain electrode, wherein the pixel electrode (82) is positioned over the capacitor electrode (22/64) with the gate insulating film positioned therebetween and has a storage capacitance, andthe source electrode and the drain electrode are positioned over the gate electrode with the gate insulating film positioned therebetween.  Yu2 US 2006/0181596 teaches a resistor formed between parts of a capacitor wire however it is not considered obvious to combine this with primary reference Yu since the capacitor electrode of Yu is formed by a wire itself therefore it would be unclear where to form the resistor to meet the claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/               Primary Examiner, Art Unit 2871